
	

114 HR 2516 IH: To amend title 38, United States Code, to improve the ability of health care professionals to treat veterans via telemedicine.
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2516
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Rangel (for himself, Mr. Thompson of Pennsylvania, Mr. Pocan, Mr. Lowenthal, Mr. Thompson of California, Mr. Kelly of Pennsylvania, Mr. Rush, Mr. Jones, Ms. Bordallo, Mr. Serrano, Mr. Polis, Mrs. Capps, and Mr. McDermott) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the ability of health care professionals to treat
			 veterans via telemedicine.
	
	
 1.Short titleThis Act may be cited as the Veterans E-Health & Telemedicine Support Act of 2015 or the VETS Act of 2015. 2.Licensure of health care professionals of the Department of Veterans Affairs providing treatment via telemedicine (a)In generalChapter 17 of title 38, United States Code, is amended by adding after section 1730A the following new section:
				
					1730B.Licensure of health care professionals providing treatment via telemedicine
 (a)In generalNotwithstanding any provision of law regarding the licensure of health care professionals, a covered health care professional may practice the health profession of the health care professional at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, regardless of where such health care professional or the patient is located, if the health care professional is using telemedicine to provide treatment to an individual under this chapter.
 (b)Property of Federal GovernmentSubsection (a) shall apply to a covered health care professional providing treatment to a patient regardless of whether such health care professional or patient is located in a facility owned by the Federal Government during such treatment.
 (c)DefinitionsIn this section: (1)The term covered health care professional means a health care professional who is—
 (A)authorized by the Secretary to provide health care under this chapter, including a private health care professional who provides such care under a contract entered into with the Secretary, including a contract entered into under section 1703 of this title; and
 (B)licensed, nationally registered, or certified to practice the health care profession of the health care professional.
 (2)The term telemedicine means the use of telecommunication technology and information technology to support the provision of health care in situations where the patient and health care professional are separated by geographic distance.
 (d)ConstructionNothing in this section may be construed to remove, limit, or otherwise affect any obligation of a covered health care professional under the Controlled Substances Act (21 U.S.C. 801 et seq.)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1730A the following new item:
				
					
						1730B. Licensure of health care professionals providing treatment via telemedicine..
			
